     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )     CRIMINAL ACTION NO.
       v.                               )         2:19cr62-MHT
                                        )             (WO)
THOMAS WILLIAM GRIER                    )

                            OPINION AND ORDER

       Defendant Thomas William Grier has been indicted on

one    count:     possession       of    a   firearm     by   a   convicted

felon, in violation of Title 18, United States Code,

Section 922(g)(1). See Superseding Indictment (doc. no.

47). The question before the court is whether Grier has

the    mental     capacity     to       proceed    to    trial--that      is,

whether he is currently suffering from a mental disease

or    defect     rendering    him       mentally   incompetent       to   the

extent that he is not able to understand the nature and

consequences of the proceeding against him or to assist

properly in his defense. See 18 U.S.C. § 4241(a). Based

on    the   recent    forensic      evaluation          conducted   by    the

Bureau      of   Prisons,    see    Psychiatric         Report    (doc.   no.
50), the court finds that he has the mental capacity to

proceed.

      The issue of Grier’s competency comes before the

court on a motion to determine competency and for a

mental examination.          Defense counsel noted that, during

“several        interviews      with         his     attorney,”        Grier

“demonstrated         erratic   behavior           and   a    failure        to

comprehend      and    appreciate       a    realistic       view    of     the

evidence, its weight, and the relevant law, to such an

extent that he abruptly displays anger, threatens to

walk out, and then shuffles through his stack of papers

arguing.”       Motion for Mental Competency Exam (doc. no.

38)   at   2.    Defense     counsel        also   described        Grier    as

“loud, jumpy, nervous, [and] constantly moving.”                            Id.

at 3.

      Pursuant to a court order, Grier was transferred to

a Federal Bureau of Prisons Detention Center in Miami,

Florida. He was evaluated by Dr. Lisa Feldman, Psy.D.,

a forensic psychologist. In her report, completed on

November 14, 2019, Dr. Feldman concluded that, although


                                    2
“Grier    has      been     assigned         diagnoses         of    Posttraumatic

Disorder,       Alcohol          Use    Disorder,          In        a    controlled

environment, Stimulant Use Disorder, In a controlled

environment,         Cannabis      Use       Disorder,          In   a    controlled

environment,           and        Adult           Antisocial              Behavior,”

Psychiatric          Report        (doc.          no.     50)        at      11,         he

“demonstrates a factual and rational understanding of

the   charges        against      him,       an    understanding            of        basic

courtroom                   proceedings,                         and                    the

capacity to assist his attorney in his own defense,”

and thus that he should “be found competent to stand

trial.”       Id.     at     9.        Neither          party    disputed             these

findings      at      the     competency           hearing           conducted           on

December 9, 2019.

      Based     on    Dr.    Feldman’s        psychological              evaluation,

and   pursuant        to    18    U.S.C.          §§ 4241(a)         and     (c)        and

4247(d),      the      court       concludes            that        Grier        is     not

currently     suffering          from    a    mental       disease          or    defect

such that he is unable to understand the nature and




                                         3
consequences    of   the    proceedings   against   him   or   to

assist properly in his defense.

                               ***

    Accordingly, it is ORDERED that defendant Thomas

William Grier is declared mentally competent to proceed

in this case.

    DONE, this the 9th day of December, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
